19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel FINCH, Plaintiff-Appellant,v.Mason WATERS;  Kenneth Horning;  George Baker, Major;  RogerHecker, Captain;  Other Unknown CorrectionalOfficers, Defendants-Appellees.
No. 93-6936.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1993.Decided March 1, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2772-S)
Nathaniel Finch, pro se.
John Joseph Curran, Jr., Atty. Gen., Glenn William Bell, Office of the Atty. Gen. of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We affirm the grant of summary judgment in favor of Appellees Waters, Horning, Baker, and Hecker.  Appellant failed to carry his heavy burden of showing supervisory liability of these Defendants for the alleged unconstitutional actions of the unknown correctional officers.   See Slakan v. Porter, 737 F.2d 368, 372-73 (4th Cir.1984), cert. denied, 470 U.S. 1035 (1985).  The unknown correctional officers were named as Defendants in the complaint but were never served process.  Pursuant to Fed.R.Civ.P. 4(j), the district court should have inquired whether Appellant could show good cause for this failure, and, if not, should have, with notice, dismissed without prejudice the action as to those Defendants.  Thus, we modify the dismissal of the action with respect to the unknown correctional officers to be without prejudice.  28 U.S.C. Sec. 2106 (1988).  We dispense with oral argument because the facts and legal consequences are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.